DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/11/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki 10,613,586.
Regarding claim 1, Yamazaki discloses a foldable electronic device (Fig 1b1) comprising: a first sub-device (21); a second sub-device (11); a first hinge (14) configured to connect the first and second sub-devices (Fig 1b1); and a single display panel (a13 including a14) coupled to the first and second sub-devices (Fig 4b1), including a main area (main area of a13, a14) formed on a first inner surface (inner surface of 12) of the first sub-device (Fig 4b1) and a second inner surface (inner surface of 22) of the second sub-device (Fig 4b1), a cover area (exterior of 12) formed on a first outer surface (outer surface of 21 – where 14 locates) of the first sub-device which faces away from the first inner surface (Fig 6), and an edge area (24) placed on a first side surface of the first sub-device (as depicted Fig 1b1), and configured to connect the main area and the cover area (Fig 6), wherein, in a folded state in which the first and second sub-devices are disposed through the first hinge such that the first and second inner surfaces face each other, first information is displayed through the cover area or the edge area (col 21 lines 4-13), and wherein, in an unfolded state in which the first and second sub-devices are disposed through the first hinge such that the first and second inner surfaces are placed on the same plane, second information is displayed through the main area or the edge area (col 21 lines 14-25).
Regarding claim 2, Yamazaki discloses the foldable electronic device of claim 1, wherein the cover area and the edge area are of a rigid type, and the main area is of a flexible type (Figs 1b1, 1b2).
Regarding claim 3, Yamazaki discloses the foldable electronic device of claim 1, wherein the single display panel further includes: a first window bonded on the cover area and the edge area; and a second window bonded on the main area (Figs 1c1, 1c2).
Regarding claim 4, Yamazaki discloses the foldable electronic device of claim 3, wherein the first window is tempered glass, and the second window is transparent polyimide (col 32 lines 1-10).
Regarding claim 5, Yamazaki discloses the foldable electronic device of claim 1, further comprising: a side frame (22) formed on the first side surface between the first outer surface and the first inner surface of the first sub-device and configured to surround at least a portion of the edge area (Fig 1b2, 1b1).
Regarding claim 9, Yamazaki discloses the foldable electronic device of claim 1, further comprising: a system-on-chip; and a display driver circuit configured to control the cover area, the main area, and the edge area of the single display panel independently and respectively under control of the system-on-chip (col 6 lines 39-45).
Regarding claim 10, Yamazaki discloses the foldable electronic device of claim 9, wherein the system-on-chip controls the display driver circuit based on user settings and device states (col 28 lines 47-59).
Regarding claim 13, Yamazaki discloses the foldable electronic device of claim 1, wherein the single display panel is formed through a single manufacturing process (col 30 lines 45-50).
Regarding claim 14, Yamazaki discloses the foldable electronic device of claim 1, wherein a plurality of first display pixels included in the cover area, a plurality of second display pixels included in the main area, and a plurality of third display pixels included in the edge area share the same data lines (col 7 lines 60-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki 10,613,586 in view of Kee 2010/0201604.
Regarding claim 6, Yamazaki discloses the foldable electronic device of claim 1, further comprising: a third sub-device (17); wherein the main area of the single display panel is further formed on a third inner surface of the third sub-device (Fig 9c). 
Yamazaki discloses the claimed invention except for disclosing explicitly a second hinge configured to connect the second sub-device and the third sub-device. Kee however teaches a similar device including a third display (140) and further includes a second hinge (115) configured to connect a second sub-device (130) and the third sub-device (Fig 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of sub-devices and displays to include a second hinge, as taught by Kee, in order to form a multi-foldable display apparatus that is a foldable display including a plurality of display panels connected to each other to realize a large screen and to allow a reduction in said large screen by pivoting closed out of the way when necessary, such a modification would improve user functionality and usability.

Allowable Subject Matter
Claims 7-8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 7, The foldable electronic device of claim 6, wherein the second sub-device and the third sub-device are disposed through the second hinge such that a second outer surface of the second sub-device, which faces away from the second inner surface, and a third outer surface of the third sub-device, which faces away from the third inner surface, face each other.
Claim 8, The foldable electronic device of claim 6, wherein the second sub-device and the third sub-device are disposed through the second hinge such that the second inner surface of the second sub-device and the third inner surface of the third sub-device face each other.
Claim 11, The foldable electronic device of claim 10, wherein, when the user settings and the device states indicate deactivation of the edge area, the system-on-chip is further configured to control the display driver circuit such that the first information is displayed through the cover area in the folded state and the second information is displayed through the main area in the unfolded state, and wherein, when the user settings and the device states indicate activation of the edge area, the system-on-chip is further configured to control the display driver circuit such that the first information is displayed through the cover area and the edge area in the folded state and the second information is displayed through the main area and the edge area in the unfolded state.
Claim 12, The foldable electronic device of claim 9, wherein the display driver circuit includes: a first display driver configured to control the cover area; and a second display driver configured to control the main area, wherein at least one of the first display driver and the second display driver is further configured to control the edge area under control of the system-on-chip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                      Primary Examiner, Art Unit 2841                                                                                                                        
August 26, 2022